Citation Nr: 0026462	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  97-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970. 

This appeal arises from a December 1996 rating decision of 
the Buffalo, New York, regional office (RO) which denied 
service connection for bipolar disorder.

The Board remanded this case in October 1999 for further 
development.  It has returned for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for bipolar 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bipolar 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bipolar 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him with any further development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Where a veteran served ninety (90) days or more during a 
period of war, and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records are negative for 
bipolar disorder.  According to a January 1969 psychiatric 
note, the veteran requested to see a psychiatrist, and the 
request was granted.  According to the consultation report, 
the examiner essentially determined that the veteran was a 
relatively immature young man and that psychiatric therapy 
was not necessary.  The subsequent service medical records 
are negative for psychiatric treatment.  The veteran's April 
1970 separation examination report is negative for 
psychiatric abnormality.  

Although the veteran is currently diagnosed with bipolar 
disorder, the post-service medical evidence does not contain 
a medical opinion linking it to service.  According to the 
private medical records submitted by the veteran, he was 
first diagnosed with schizophrenia in July 1978, eight years 
after separation.  He was not diagnosed with bipolar disorder 
until the 1980s.  The Board has reviewed the medical records 
submitted by the veteran with respect to his bipolar 
disorder.  While these records cumulatively show that the 
veteran has bipolar disorder, there is no competent evidence 
of record linking it to service.  

In sum, the veteran has provided no competent evidence, i.e., 
medical or scientific evidence, linking his bipolar disorder 
to service.  As noted above, competent evidence of a current 
disability that is medically linked to service is essential 
in establishing a well-grounded claim.  Hence, without 
competent evidence that his bipolar disorder is linked to, or 
within one year of service, the third prong of Caluza is not 
satisfied.  As such, service connection for bipolar disorder 
must be denied as the claim is not well grounded.

With respect to the veteran's contentions and testimony and 
statements from family members and friends that he developed 
bipolar disorder during or as a result of military service, 
the Board notes that "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, in this case, there is no competent evidence of 
record that links the veteran's current bipolar disorder to 
service.  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the April 1970 
service separation examination report does not show the 
veteran had bipolar disorder, and as the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that his bipolar disorder is in any way 
related to service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefit 
sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for bipolar disorder is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

